EXHIBIT 10.1

EIGHTH AMENDMENT TO Loan AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT TO Loan AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of April 15, 2016, by and among INTRICON CORPORATION, a
Pennsylvania corporation, INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation (successor-by-merger to Intricon
Datrix Corporation (formerly known as Jon Barron, Inc.) (d/b/a Datrix), a
California corporation), INTRICON TIBBETTS CORPORATION (formerly known as TI
Acquisition Corporation), a Maine corporation (each, a “Borrower”; collectively,
the “Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (the “Bank”).

RECITALS:

A.                  The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011, as further amended by a Third Amendment dated as of March 1,
2012, as further amended by a Fourth Amendment dated as of August 6, 2012, as
further amended by a Fifth Amendment dated December 21, 2012, as further amended
by a Sixth Amendment dated February 14, 2014 and as further amended by a Seventh
Amendment dated March 31, 2015 (as so amended, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

B.                  The Borrowers have requested that the Bank amend certain
provisions of the Loan Agreement, and the Bank has agreed to so amend the Loan
Agreement upon the terms and subject to the conditions set forth in this
Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                      Delivery of Documents. At or prior to the
execution of this Amendment, and as a condition precedent to the effectiveness
of this Amendment, the Borrowers shall have satisfied the following conditions
and delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                 This Amendment, duly executed by the Borrowers.

(b)                 The Third Amended and Restated Term Note, made payable by
the Borrowers to the order of the Bank in the principal amount of $6,000,000 and
otherwise in form and substance acceptable to the Bank (the “Term Note”).

(c)                 The Amended and Restated Revolving Note, made payable by the
Borrowers to the order of the Bank in the principal amount of $9,000,000 and
otherwise in form and substance acceptable to the Bank (the “Revolving Note”).



 
 

(d)                 With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment, the Term Note and the Revolving Note certified as
true and accurate by an officer of such Borrower, along with a certificate of
such officer which (i) certifies that there has been no amendment to either the
Articles of Incorporation or the Bylaws of such Borrower since true and accurate
copies of the same were last delivered and certified to the Bank, and that said
Articles of Incorporation and the Bylaws remain in full force and effect as of
the date of this Amendment, (ii) identifies each officer of such Borrower
authorized to execute this Amendment and any other instrument or agreement
executed by such Borrower in connection with this Amendment, and (iii) sets
forth specimen signatures of each officer of such Borrower referred to above and
identifies the office or offices held by such officer.

(e)                 The Bank shall have received an amendment fee in the amount
of $15,000, which fee shall be non-refundable when paid and wholly earned when
received.

(f)                  Such other documents or instruments as the Bank may
reasonably require.

Section 2.                      Amendments.

(a)                 Definitions. Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order, or amending and restating, as
applicable, the following terms:

“Borrowing Base Amount” shall mean:

(a)                 an amount equal to eighty-five percent (85%) of the net
amount (after deduction of such reserves and allowances as the Bank deems proper
and necessary in the exercise of its commercially reasonable judgment) of all
Eligible Accounts of all Borrowers; provided, however, that for all Eligible
Accounts for which Medtronic, Inc., United Healthcare or any subsidiary thereof,
is the Account Debtor, the foregoing reference to 85% shall be deemed to be 90%;
plus

(b)                 the lesser of (i) an amount equal to fifty percent (50%) of
the lower of cost or market value (after deduction of such reserves and
allowances as the Bank deems proper and necessary in the exercise of its
commercially reasonable judgment) of all Eligible Inventory of all Borrowers,
and (ii) Four Million and 00/100 Dollars ($4,000,000.00).

“LIBOR Rate” shall mean a per annum rate of interest equal to the greater of (a)
0% and (b) LIBOR for the relevant Interest Period, which LIBOR Rate shall remain
fixed during such Interest Period.

“Pledged Entities” means, collectively, Inc. and, until such time that Tibbetts
is dissolved in accordance with Section 8.2 herein, Tibbetts.

“Revolving Loan Commitment” shall mean Nine Million and 00/100 Dollars
($9,000,000.00).

“Term Note” means a term note in the form prepared by and acceptable to the
Bank, dated as of the date of the Eighth Amendment to this Agreement, in the
original principal amount of $6,000,000 and maturing on the Term Loan Maturity
Date, duly executed by the Borrowers and made jointly and severally payable to
the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrowers and delivered to the
Bank and given in substitution therefor.



2 

 

 

(b)                 Amended Definition. The definition of “Applicable Base Rate
Margin,” “Applicable LIBOR Rate Margin,” “Applicable LOC Fee” and “Applicable
Non-Use Fee” is hereby amended by inserting to the end thereof the following
sentence: “From the date of the Eighth Amendment to this Agreement to and
including the Determination Date in June 2016, the pricing associated with Tier
II will be in effect.”

(c)                 Term Loan Provisions.

(i)                   Section 2.2(a) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(a)                      Term Loan.

(i)                      The Bank has made term loans to the Borrowers in
accordance with the terms of this Agreement, in connection with the Second
Amendment to this Agreement, the Fifth Amendment to this Agreement and the
Seventh Amendment to this Agreement (the “Prior Term Loans”). Immediately before
giving effect to the Eighth Amendment to this Agreement, the aggregate
outstanding principal balance of the Prior Term Loans was $4,000,000 and the
Borrowers’ obligation to pay the Prior Term Loans was evidenced by the Second
Amended and Restated Term Note of the Borrowers dated March 31, 2015 and payable
to the order of the Bank in the original principal amount of $5,000,000 (the
“Prior Term Note”).

(ii)                      The Bank agrees to make a new term loan to the
Borrowers in the amount of $2,000,000 (the “Eighth Amendment Term Loan”) on the
date the conditions precedent to the Eighth Amendment to this Agreement are
satisfied and from and after such date, the Prior Term Loan and the Eighth
Amendment Term Loan will be deemed to be a single term loan in the original
principal amount of $6,000,000 and will be referred to as the “Term Loan”. The
obligation of the Borrowers to pay the principal of, and interest on, the Term
Loan shall be evidenced by the Term Note. The Borrowers will use the proceeds of
the Eighth Amendment Term Loan for the purposes of prepaying the Borrowers’
Revolving Loans in part and financing their working capital requirements and
general corporate purposes. The Term Loan may be prepaid in whole or in part at
any time subject to Section 2.2(e), but shall be due in full on the Term Loan
Maturity Date, unless the credit extended under the Term Loan is otherwise
accelerated, terminated or extended as provided in this Agreement.

(ii)                 Section 2.2(c) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(c)                      Term Loan Principal Payments. The outstanding principal
balance of the Term Loan shall be repaid in equal quarterly installments of
$250,000, payable on the last day of each calendar quarter, commencing with the
calendar quarter ending June 30, 2016, and the remaining unpaid principal of the
Term Loan, together with all accrued and unpaid interest thereon, shall be due
and payable on the Term Loan Maturity Date. Principal amounts repaid on the Term
Note may not be borrowed again.



3 

 

(d)                 Borrowers’ Existence. Section 8.2 of the Loan Agreement is
hereby amended to insert to the end thereof a new sentence to read as follows:

Notwithstanding anything to the contrary in this Section 8.2, Tibbetts may be
dissolved within 30 days after the date of the Eighth Amendment to this
Agreement, provided that, (i) at the time thereof and immediately after giving
effect thereto, no Unmatured Event of Default or Event of Default shall have
occurred and be continuing and (ii) the Borrowers shall provide evidence to the
Bank of the dissolution of Tibbetts promptly after effectiveness thereof.

(e)                 Investments.

(i)                   Section 9.3(e) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(e)                      Investments listed on Schedule 9.3 as of the date of
the Eighth Amendment to this Agreement, including Investments in the Foreign
Subsidiaries of Borrowers, provided that Investments made in IntriCon UK, Ltd.
shall be subject to the limitations set forth in clause (g) of this Section 9.3;

(ii)                 Section 9.3(g) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(g)                      Investments in the Potential Investments as
contemplated by the agreements delivered to the Bank in connection with the
Seventh Amendment to this Agreement and, after delivery to the Bank of such
documents as the Bank may reasonably request, other Investments in businesses
related to the core business activities of the Borrowers made on or after the
date of the Seventh Amendment to this Agreement, including, among others,
Investments made in Intricon UK Ltd., provided that (i) immediately before and
immediately after giving effect to any such Investment, no Unmatured Event of
Default or Event of Default shall have occurred and be continuing and (ii)
aggregate amount of such Investments (net of all repayments, returns of capital,
interest payments, dividends and distributions received after the date of the
Seventh Amendment to this Agreement) does not exceed $4,000,000 at any time;

(f)                  Change of Legal Status. Section 9.13 of the Loan Agreement
is hereby amended to insert to the end thereof a new sentence to read as
follows:

Notwithstanding anything to the contrary in this Section 9.13, Tibbetts may be
dissolved in accordance with Section 8.2 of this Agreement.



4 

 

(g)                 Funded Debt to EBITDA. Section 10.2 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

10.2                      Funded Debt to EBITDA. As of each of the measurement
dates set forth in the chart below, the Borrowers and their respective
consolidated Subsidiaries shall maintain a ratio of: (a) consolidated Funded
Debt as of such date, minus the aggregate collected cash balance in Deposit
Accounts of the Borrowers maintained with the Bank as of such date; to (b)
consolidated EBITDA (the “Leverage Ratio”) for the period of twelve (12)
consecutive calendar months then-ended of not greater than the amount set forth
opposite such measurement date in the chart below:

 

Measurement Date Maximum Leverage Ratio December 31, 2015 2.50 to 1.00 March 31,
2016 2.75 to 1.00 June 30, 2016 2.75 to 1.00 September 30, 2016 2.75 to 1.00
December 31, 2016 2.75 to 1.00 March 31, 2017 and the last day of each calendar
quarter ending thereafter 2.50 to 1.00

(h)                 Schedules. Schedules 7.1, 7.28, and 9.3 to the Loan
Agreement are hereby replaced in their entirety with Schedules 7.1, 7.28, and
9.3 attached hereto.

Section 3.                      Tibbets Representations and Release. The
Borrowers represent and warrant that Tibbetts has no material assets,
liabilities or operations. The Bank agrees that, subject to satisfaction of the
requirements set forth in Section 8.2 of the Loan Agreement, as amended by this
Amendment, Tibbetts will be deemed to be automatically released and discharged
of any Obligations under the Loan Agreement and will no longer constitute an
Obligor thereunder or under any other Loan Document. The Bank’s release and
discharge will be deemed to occur automatically and concurrently with (but
immediately prior to the effectiveness of) the dissolution of Tibbetts, without
any further action on the part of the Bank or the Borrowers. Notwithstanding the
foregoing, to the extent that any Collateral is transferred by Tibbetts to a
Borrower in connection with the dissolution of Tibbetts, such Collateral shall
remain subject to the Bank’s security interest in such Collateral.

Section 4.                      Representations; No Default. Each Borrower
represents and warrants that: (a) the representation and warranties contained in
Section 7 of the Loan Agreement are true and correct in all material respects,
as though made on the date hereof, except to the extent such representation and
warranty, by its express terms, relates solely to a prior date, and except that
the representations and warranties contained in Section 7.26 of the Loan
Agreement shall be true and correct in all material respects, as though made on
the date of the financial statements most recently delivered to the Bank
pursuant to Section 8.8(a) of the Loan Agreement; (b) such Borrower has the
power and legal right and authority to enter into this Amendment and has duly
authorized the execution and delivery of this Amendment and other agreements and
documents executed and delivered by such Borrower in connection herewith; (c)
neither this Amendment nor the agreements contained herein contravene or
constitute an Unmatured Event of Default or Event of Default under the Loan
Agreement or a default under any other agreement, instrument or indenture to
which such Borrower is a party or a signatory, or any provision of such
Borrower’s Articles of Incorporation or Bylaws or, to the best of such
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Bank; (d) no consent, approval or authorization
of or registration or declaration with any party, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of this Amendment or other agreements and documents
executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the Bank;
(e) no events have taken place and no circumstances exist at the date hereof
which would give such Borrower grounds to assert a defense, offset or
counterclaim to the obligations of such Borrower under the Loan Agreement or any
of the other Loan Documents; (f) there are no known claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which such Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes (as
defined in the Loan Agreement); and (g) after giving effect to this Amendment,
no Unmatured Event of Default or Event of Default has occurred and is continuing
under the Loan Agreement.



5 

 

Section 5.                      Affirmation; Further References. The Bank and
each Borrower acknowledge and affirm that the Loan Agreement, as hereby amended,
is hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 6.                      Severability. Whenever possible, each provision
of this Amendment and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment or
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

Section 7.                      Successors. This Amendment shall be binding upon
the Borrowers, the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Bank and to the respective successors
and assigns of the Bank.

Section 8.                      Costs and Expenses. Each Borrower agrees to
reimburse the Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrowers under this
Amendment, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.



6 

 

Section 9.                      Headings. The headings of various sections of
this Amendment have been inserted for reference only and shall not be deemed to
be a part of this Amendment.

Section 10.                  Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (.pdf) of this signed Amendment shall be
deemed to be an original thereof.

Section 11.                  Release of Rights and Claims. Each Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges Bank and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with Bank prior to entering into this
Amendment whether known or unknown, liquidated or unliquidated, fixed or
contingent, direct or indirect which such Borrower may have against Bank.

Section 12.                  Governing Law. This Amendment shall be governed by
the internal laws of the State of Minnesota, without giving effect to conflict
of law principles thereof.

Section 13.                  No Waiver. Nothing contained in this Amendment (or
in any other agreement or understanding between the parties) shall constitute a
waiver of, or shall otherwise diminish or impair, the Bank’s rights or remedies
under the Loan Agreement or any of the other Loan Documents, or under applicable
law.

 

[Remainder of page intentionally blank; signature page follows]

 

 

7 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWERS: INTRICON CORPORATION,
a Pennsylvania corporation               By /s/ Scott Longval     Scott Longval,
Chief Financial Officer               INTRICON, INC. (formerly known as
Resistance
Technology, Inc.), a Minnesota corporation               By /s/ Scott Longval  
  Scott Longval, Chief Financial Officer               INTRICON TIBBETTS
CORPORATION
(formerly known as TI Acquisition Corporation),
a Maine corporation               By /s/ Scott Longval     Scott Longval, Chief
Financial Officer      

 

[Signature page to Eighth Amendment to Loan and Security Agreement]

 

 

 

BANK: THE PRIVATEBANK AND TRUST COMPANY,
an Illinois banking corporation               By /s/ Leanne Manning     Leanne
Manning, Managing Director      

 

 

 

[Signature page to Eighth Amendment to Loan and Security Agreement]

 

 

SCHEDULE 7.1

TO

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Schedule 7.1

Corporate Status

 

Current Name Jurisdiction of
Organization Org. ID
Number Other
Name or
Trade
Name in
the Last
Five Years Foreign
Qualification Address of Principal
Place of Business IntriCon Corporation Pennsylvania 323408 Selas Corporation
of America None

IntriCon Corporation

1260 Red Fox Road
Arden Hills, MN 55112

IntriCon Inc. Minnesota 2712444 Resistance Technology, Inc.
 
Intricon Datrix Corporation
(f/k/a Jon Barron, Inc.) None IntriCon, Inc.
1260 Red Fox Road
Arden Hills, MN  55112 IntriCon Tibbetts Corporation Maine 20071509D TIAC
Acquisition
Corporation None IntriCon Tibbetts Corporation
5 Colcord Avenue
Camden, ME 04843

 

 

 

 

SCHEDULE 7.28

TO

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Schedule 7.28

PLEDGED EQUITY INTERESTS

 

 

Pledged Entity Authorized
Capital Stock Issued and Outstanding
Capital Stock Owners of
Capital Stock

 

IntriCon, INC

 

500,000 shares of common stock, par value $0.10 per share 442,173 Intricon
Corporation

 

intricon tibbetts corporation

 

100 shares, no par value 100 Intricon Corporation

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 9.3

TO

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Schedule 9.3

Investments

 

Description Type Interest 1) Hearing Instrument Manufacturers
Patent Partnership (HIMPP) Danish LP Limited Partner, 9% ownership 2) IntriCon
GmbH Equity Interest 90% owned by IntriCon, Inc. 3) IntriCon Pte Ltd Equity
Interest 100% owned by IntriCon, Inc. 4) IntriCon UK Ltd. Equity Interest 100%
owned by IntriCon, Inc.

 

 

 



